Citation Nr: 9905190	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-39 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
anxiety reaction with post traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for the residuals of 
left ankle fracture.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings action by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The record reflects that in April 1967 the RO granted service 
connection for cystic acne, 10 percent disabling, and the 
residuals of left distal fibula fracture, 0 percent 
disabling.  

In June 1979 the RO, inter alia, granted a 30 percent rating 
for cystic acne and granted service connection for anxiety 
reaction, proximately due to a service-connected cystic acne 
disability.  A 10 percent disability rating was assigned for 
anxiety reaction.

In February 1994 the RO, inter alia, denied entitlement to 
higher disability evaluations for cystic acne, anxiety 
reaction and the residuals of left distal fibula fracture.  

In April 1995 the RO granted a 30 percent disability rating 
for anxiety reaction with PTSD.  Subsequently, the veteran 
submitted a notice of disagreement as to this decision and 
requested entitlement to a total disability rating based upon 
individual unemployability.

In March 1996 the RO proposed to sever service connection for 
PTSD, continued a 30 percent rating for anxiety reaction, a 
30 percent rating for cystic acne and a 0 percent rating for 
the residuals of a left distal fibula fracture, and denied 
entitlement to a total disability rating based upon 
individual unemployability.  In correspondence received in 
April 1996 the veteran submitted notice of disagreement as to 
the issues of proposal to sever service connection for PTSD, 
continuation of a 0 percent rating for the residuals of a 
left distal fibula fracture, and denial of a total disability 
rating based upon individual unemployability.

An August 1996 hearing officer's decision severed service 
connection for PTSD.

In correspondence dated in September 1996 the veteran 
requested that his appeals be canceled, and subsequently, in 
correspondence also dated in September 1996, withdrew that 
request.

In March 1997 the RO continued a 30 percent rating for cystic 
acne, a 30 percent rating for anxiety reaction and a 0 
percent rating for the residuals of a left distal fibula 
fracture.

In April 1997 the RO issued a statement of the case as to the 
issues of entitlement to a total disability rating based upon 
individual unemployability and entitlement to a compensable 
rating for the residuals of a left distal fibula fracture.  
The veteran subsequently perfected a timely appeal as to 
these matters.

In June 1997 the RO issued a statement of the case as to the 
issue of severance of service connection for PTSD.  The 
veteran subsequently perfected a timely appeal as to this 
matter.

In August 1997 the RO reinstated service connection for PTSD, 
and continued a 30 percent rating for anxiety reaction with 
PTSD and a 30 percent rating for cystic acne.  It was noted 
that the decision resolved all matters on appeal as to the 
issue of severance of service connection for PTSD.  

Also in August 1997, the RO issued a statement of the case as 
to the issues of entitlement to a rating in excess of 30 
percent for anxiety reaction with PTSD and a rating in excess 
of 30 percent for cystic acne.  Subsequently, the veteran 
perfected an appeal as to the issue of entitlement to a 
rating in excess of 30 percent for anxiety reaction with 
PTSD.

A September 1997 administrative decision reinstated the grant 
of entitlement to a clothing allowance.

In December 1997 the RO granted a 50 percent rating for 
anxiety reaction with PTSD, effective from February 14, 1994, 
and granted entitlement to a total disability rating based 
upon individual unemployability, effective from July 3, 1995.

In October 1998 the veteran withdrew his request for a 
personal hearing before a Member of the Board.

The Board notes although the RO certified the issue of 
entitlement to an increased rating for cystic acne, that the 
record does not reflect the veteran perfected the appeal as 
to this issue or that he has expressed a desire to continue 
this appeal subsequent to the issuance of a statement of the 
case.  See 38 C.F.R. §§ 20.200, 20.202 (1998).  Therefore, 
the issues listed on the title page of this decision are the 
only issues presently before the Board on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that the veteran's anxiety 
reaction with PTSD is presently manifested by "severe" 
occupational and social impairment, with deficiencies in most 
areas due to suicidal ideation, near-continuous panic or 
depression, impaired impulse control, difficulty in adapting 
to stressful circumstances, and inability to establish and 
maintain effective relationships.  The disability results in 
less than total social and industrial impairment.

3.  Medical evidence demonstrates that the veteran's 
residuals of a left ankle fracture are presently manifested 
by slightly increased osteoarthritis, pain, and moderate 
limitation of motion of the ankle, without objective medical 
evidence of marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, 
for the veteran's anxiety reaction with PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Codes 9400, 9411 (before and after November 1996).

2.  The criteria for a rating of 10 percent, but no higher, 
for the veteran's residuals of a left ankle fracture have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims for a 
higher evaluation are found to be well-grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
claims that are plausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Anxiety Disorder with PTSD
Background

Service medical records are negative for complaint or 
treatment for any psychiatric disorders.  The veteran's 
October 1966 separation examination revealed a normal 
clinical psychiatric evaluation.

VA neuropsychiatric examination in April 1979 found moderate 
anxiety reaction.  It was the examiner's impression that 
scarring, secondary to a service-connected cystic acne 
disability, had a significant impact on the veteran.  It was 
also noted that the disfigurement may have aggravated a pre-
existing self esteem problem, but that additional diagnoses 
could not be provided based upon the present examination.

A December 1981 private mental health clinic evaluation 
included diagnoses of generalized anxiety disorder, with some 
agoraphobia with panic attacks, and alcohol dependence, in 
remission.  The veteran reported panic attacks, intermittent 
depression and occasional suicidal thoughts.

VA fee basis psychiatric examination in October 1993 included 
diagnoses of PTSD, chronic and severe, associated with major 
depression and frequent panic attacks, and history of alcohol 
abuse.  A current Global Assessment of Functioning (GAF) 
score of 40 was assigned, and the highest functioning in the 
previous year was estimated at 40.  The examiner noted the 
veteran had recurrent intrusive recollections, flashback 
experiences, and psychological distress including startling 
and full blown panic attacks.  It was also noted the veteran 
appeared to be avoiding life in general with marked social 
isolation.

Records received in December 1995 related to the veteran's 
claim for Department of Health and Human Services, Social 
Security Administration (SSA) disability benefits included a 
May 1989 medical examination report which reported a 
diagnosis of PTSD secondary to vocational events.  It was 
noted that the disorder was symptomatic and represented a 
moderate to substantial impairment of potential social and 
vocational activities.  

At his personal hearing, the veteran testified that he tried 
to kill his supervisor in 1988 because he "pushed [the 
veteran] over the edge."  Transcript, p. 9 (April 1996).  He 
stated that he experienced nightmares, and that his skin 
disorder also reminded him of Vietnam.  Tr., p. 12.  He 
stated the nightmares occurred almost every night, and that 
he could only sleep for 45 minutes to an hour at the most.  
Tr., p. 13.  He stated that he had been divorced 3 times, and 
was presently living with a spouse with whom he had been 
twice divorced.  Tr., p. 14.  

VA examination in May 1996 included diagnoses of PTSD, 
secondary to Vietnam war trauma if stressors were 
substantiated, and alcohol abuse, in remission.  A current 
GAF score of 45-50 was provided.  The veteran reported 
subjective complaints including sleep problems, recurrent 
nightmares, poor concentration and short-term memory, hearing 
voices, adversive stimuli, hypervigilance, social isolation 
and episodes of anger and violence.  The examiner noted that 
the veteran's current symptoms, regardless of their cause, 
probably rendered him unable to hold a job.  It was noted 
that he had been socially isolated for "some years," and 
lacked social skills, interpersonal flexibility and the 
ability to responsibly respond to an authority figure's 
orders.

During VA psychiatric examination in November 1996, the 
veteran reported he was extremely irritable and easily 
provoked to anger, had an extremely distorted self-image 
because of his skin disorder, had an unreasonable fear of 
further pain and disfigurement, had frequent episodes of 
severe anxiety and despondency about his skin disorder, had 
serious thoughts of suicide but did not plan to act upon 
these thoughts, and had recurrent dreams related to a surgery 
for his skin disorder.  He stated that he believed he was 
totally disabled, and that he avoided social interaction 
because of a fear of inquiries or looks perceived to be 
related to his skin disorder.

The examiner noted the veteran was alert and cooperative, and 
presented his ideas logically, cogently and coherently.  He 
was impassioned, but not angry or inappropriate.  His thought 
processes were intact, with no evidence of psychotic, 
paranoid or delusional thinking.  His mood was somewhat 
intense.  He appeared to be moderately intense and fixated on 
the appeal process.  His intellectual functioning appeared to 
be average or above.  His vocabulary and use or English were 
excellent.  He demonstrated evidence of internal stress and 
anxiety when handling various paperwork items.  The diagnoses 
included PTSD and severe anxiety neurosis.  It was the 
examiner's opinion that the veteran was totally disabled.  In 
a March 1997 addendum, the examiner provided a GAF score of 
50 based upon the examination as reported.

During VA psychiatric examination in November 1997, the 
veteran reported significant problems with short-term memory 
loss and some long-term remote memory loss.  He stated he 
experienced anxiety attacks 3 to 5 times per day, which 
lasted a minute or more.  He stated he had flashbacks of 
Vietnam, especially with triggers such as looking at his skin 
disorder.  He reported significant suicidal thoughts, but 
hoped not to carry them out.  He stated he had no sex drive, 
angered easily, avoided people and could not tolerate 
criticism or authority figures.  He reported he often heard 
helicopters, when there were none present.  

The examiner noted the veteran was very passive and had 
difficulty making eye contact.  He responded in short, but 
appropriate answers.  His mood was "generally down."  
Affect was restricted to somewhat tense.  Thought content was 
concerned with suicidal ideation.  He denied active auditory 
or visual hallucination.  There was evidence of some problem 
with reality described as hypervigilance.  His intellectual 
functioning appeared to be within the average range.  His 
memory seemed to be intact for recent, remote and immediate 
memory.  There was some difficulty with concentration, and 
insight and judgment were generally fair.  

The examiner provided diagnoses including PTSD, chronic and 
severe for many years, with secondary anxiety disorder, and 
possible dysthymia.  A current GAF score of 45-50 was 
provided.  It was noted the veteran had been significantly 
impaired socially and industrially for a number or years, and 
that it was believed the veteran was very severely impaired 
due to his PTSD and was not presently able to handle 
industrial situations on a consistent basis.

Analysis

In this case, the Board notes that in November 1996 the 
schedular criteria for evaluations of psychiatric 
disabilities were amended, effective November 7, 1996.  
Subsequently, in August 1997 and January 1998, the RO issued 
statements of the case which considered the veteran's 
psychiatric disability under the new rating criteria.

The Ratings Schedule, prior to the November 1996 amendments, 
provided a 50 percent disability rating for mental disorders 
when there was evidence of "considerable" impairment of 
social and industrial adaptability.  The next higher rating 
of 70 percent required evidence of "severe" impairment of 
social and industrial adaptability, and a 100 percent 
disability rating was assignable when there was totally 
incapacitating psychoneurotic symptoms bordering on a gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, 
resulting in a profound retreat from mature behavior and a 
demonstrable inability to obtain or retain employment.  See 
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders (effective before November 1996).

In addition, the Court has held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

Under the Ratings Schedule criteria in effect prior to 
November 1996, based upon a review of the record, the Board 
finds the medical evidence demonstrates the veteran's 
service-connected anxiety reaction with PTSD is presently 
manifested by "severe" impairment of social and industrial 
adaptability.  Therefore, the Board finds that a 70 percent 
disability rating is warranted.

Although recent VA medical examination reports included 
opinions of total disability and very severe impairment with 
present inability to handle industrial situations, the Board 
finds the reported symptoms and GAF scores assigned 
demonstrate no more than severe impairment.  The veteran's 
anxiety reaction with PTSD is not totally incapacitating due 
to psychoneurotic symptoms bordering on a gross repudiation 
of reality with disturbed thought or behavioral processes 
associated with almost all daily activities.  There was some 
problem with reality noted, concerning hypervigilance, but it 
was not shown to be a gross repudiation.  The veteran's 
retreat from mature behavior is not shown to be profound.  
The social and industrial impairment due to his service-
connected psychiatric disability is not shown to be "total" 
under the old criteria.  Finally, since the psychiatric 
disability was not the only compensable service-connected 
disability in effect prior to November 1996, the provisions 
of 38 C.F.R. § 4.16 (c) are not applicable.  See Johnson v. 
Brown 7 Vet.App. 95 (1994).  

The Ratings Schedule, after the November 1996 amendments, 
provides a 50 percent rating when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders.  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The November 1996 amendments to the Ratings Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale.  See 
38 C.F.R. § 4.130.

Under the current version of the Ratings Schedule criteria, 
the Board finds the medical evidence demonstrates the 
veteran's service-connected anxiety reaction with PTSD is 
presently manifested by occupational and social impairment, 
with deficiencies in most areas due to suicidal ideation, 
near-continuous panic or depression, impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships.  These manifestations warrant a 70 percent 
disability rating under the new criteria, which is consistent 
with the assigned GAF scores.

Although the veteran has reported recent suicidal ideation, 
there is no evidence of total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  The veteran is not shown to be a 
persistent danger to himself or others.  Therefore, the Board 
finds a 100 percent schedular rating is not warranted.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1998).  The record reflects that the RO 
considered and declined to refer the veteran's case for an 
extraschedular rating. 

Based upon a comprehensive review of the record, the Board 
finds that the regular schedular standards applied in this 
case adequately describe and provide for the veteran's 
disability level as to this issue.  It is significant to note 
that the schedular criteria for psychiatric disorders are 
based, in part, upon industrial impairment, including a 100 
percent rating which has been considered, and that the 
veteran is presently receiving a total rating based upon 
individual unemployability.  In addition, the evidence does 
not demonstrate that the veteran's service-connected 
disability results in frequent periods of hospitalization.  
In fact, the record does not show the veteran has been 
hospitalized for this disorder. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In this case, the Board finds no 
provision upon which to assign a rating higher than 
70 percent. 


Residuals of a Left Ankle Fracture
Background

Service medical records show that in November 1963 the 
veteran sustained a simple closed fracture to the distal left 
fibula.  The veteran's October 1966 separation examination 
revealed a normal evaluation of the left lower extremity.

VA examination in March 1968 reported findings as to the 
right ankle, but did not address any impairment to the left 
ankle.

Private medical records dated in August 1982 show that the 
veteran sustained an acute sprain to the left ankle.  Marked 
lateral edema and tenderness to palpation to the anterior 
aspect of the lateral malleolus were noted.  Range of motion 
was good, with pain on internal rotation.  No fractures were 
revealed upon x-ray examination.  An October 1992 report 
noted complaints of left ankle pain.  The ankle lacked 
20 degrees of dorsiflexion and 10 degrees of plantar flexion.  
There was tenderness to palpation over the anterior 
talofibular ligament.

During VA examination in October 1993, the veteran complained 
of persistent left ankle pain, aggravated by use, and which 
periodically gave way.  The examiner noted the veteran was 
well muscled and symmetrical, with no evidence of wasting.  
His gait was within normal limits.  Musculoskeletal movements 
were fluid, purposeful and coordinated.  He was able to squat 
and walk on heels and toes without difficulty.  Strength was 
5/5.  The external architecture of the ankle was normal, with 
no evidence of swelling.  There was tenderness to deep 
palpation to the lateral malleolus.  Dorsiflexion was to 10 
degrees past the 90 degree mark, bilaterally, and extension 
was to 55 degrees, bilaterally.  Supination of the left ankle 
was limited to 5 degrees, and pronation was limited to 0 
degrees.  X-ray examination revealed no significant bony 
abnormality.  The diagnoses included left ankle inversion 
strain, with probable old tear of the lateral retinaculum and 
reduced supination and pronation motion.

VA outpatient treatment records show the veteran complained 
of chronic pain, including to the left ankle.  No specific 
diagnosis as to the left ankle disability was provided.

During VA orthopedic examination in October 1996, the veteran 
complained of constant left ankle pain, aggravated by 
standing and walking.  The examiner noted the veteran walked 
with a mild limp, favoring the left ankle.  There was no 
evidence of swelling or deformity.  There was slight 
tenderness to the lateral malleolus area.  Plantar flexion 
was to 165 degrees, to the left, compared to 135 degrees on 
the right.  Dorsiflexion was to 110 degrees, to the left, 
compared to 90 degrees on the right.  Tibial deviation on the 
left was extremely painful, but eversion was painless.  X-ray 
examination revealed slightly increased osteoarthritis.  The 
diagnoses included continued left ankle pain and 
osteoarthritis with spur.

In his April 1997 substantive appeal, the veteran argued that 
a disability rating of at least 10 percent was warranted for 
the residuals of his left ankle injury.

Analysis

Initially, the Board notes that the veteran is presently 
rated under the criteria for impairment of the tibia and 
fibula, nonunion and malunion, for his service-connected 
residuals of a left ankle fibula fracture.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (1998).  The Board finds, 
however, that the veteran's disability is more appropriately 
rated under the ratings criteria for arthritis or limitation 
of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5271 (1998).

The Ratings Schedule provides that degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Id.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a compensable rating for degenerative 
arthritis can be assigned when there is x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent), or x-ray evidence of same with 
occasional incapacitating exacerbations (20 percent).  Id.  
For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  See 38 C.F.R. § 4.45(f) (1998).

The Ratings Schedule provides compensable ratings for 
limitation of motion of the ankle that is moderate (10 
percent); or marked (20 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1998).  Normal range of motion for the 
ankle is dorsiflexion from 0 to 20 degrees, and plantar 
flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II 
(1998).

Recent VA medical evidence included an October 1996 
orthopedic diagnoses of osteoarthritis of the left ankle and 
continued left ankle pain.  The examiner noted the veteran 
walked with a mild limp; however, there was no evidence of 
swelling or deformity.  There was also slight tenderness to 
the lateral malleolus area, and limited plantar flexion and 
dorsiflexion.  Tibial deviation on the left was extremely 
painful, but eversion was painless.  Based upon this medical 
evidence, the Board finds that a compensable rating for the 
residuals of a left fibula fracture is warranted, but no 
higher than 10 percent.

The Board also finds the evidence of record does not 
demonstrate that the veteran's left distal fibula fracture 
involved nonunion or malunion warranting consideration under 
Diagnostic Code 5262.  In addition, there is no evidence of 
marked limitation of motion or ankylosis of the left ankle 
that would warrant a higher schedular rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5271, 5272 (1998).

However, the Board notes that there are situations in which 
the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 (1998) is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40; see also Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).

In this case, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
based on functional loss due to pain on use or due to flare-
ups, under 38 C.F.R. §§ 4.40, 4.45 or 4.59, as the veteran's 
complaints of pain and dysfunction are not supported by 
adequate pathology demonstrating more than moderate 
limitation of motion.  The Board notes that the most recent 
medical examination revealed pain on use, slight tenderness 
to the lateral malleolus area, and limited plantar flexion 
and dorsiflexion, but no other objective evidence of 
dysfunction, such as weakness, deformity, atrophy, 
fasciculation, or other signs of disability greater than the 
moderate impairment recognized by a 10 percent disability 
rating. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, and finds no provision 
upon which to assign a higher rating for the residuals of a 
left ankle fracture.  See Schafrath, 1 Vet.App. 589. 

The record also reflects that the RO considered and declined 
to refer the veteran's case for consideration of an 
extraschedular rating as to this issue.  See 38 C.F.R. 
§ 3.321(b).  Based upon a review of the entire record, the 
Board finds that the regular schedular standards applied in 
this case adequately describe and provide for the veteran's 
disability level.  The veteran does not allege, and there is 
no persuasive evidence of, any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating. 


ORDER

Entitlement to a 70 percent rating, but no higher, for 
anxiety reaction with PTSD is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a 10 percent rating, but no higher, for the 
residuals of left ankle fracture is granted, subject to the 
regulations governing the payment of monetary awards.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

